 In the Matter ofKMTRRADIO CORPORATION (KLAC-TV), EMPLOYERandBROADCAST, TELEVISION, RLCORDING ENGINEERS, LOCAL UNION45Or THE INTERNATIONAL BROTNERUIOOD OF ELECTRICAL WORKERS.(AFL), PETITIONERCase No. 21-RC-748.-DecidedJuly 8, 1949DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Ben Grodsky,.hearing officer of the National Labor Relations Board.The hearing:officer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and International Alliance of Theatrical StageEmployees and Moving Picture Operators, herein called the Inter-venor, are labor organizations claiming to represent employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks to represent a unit composed of all employeesin both the engineering and the program departments 1 at the Em-ployer's television broadcasting studio in Los Angeles, California, and.the transmitter station on Mt. Wilson, Los Angeles County, California.The Intervenor contends that this unit should properly be broken upinto two separate units consisting of (1) the engineering departmentemployees,excludingthe projectionist and set lighting electricians,.and (2) the program department employees,includingthe projec-tionist and set lighting electricians.The Employer is neutral.'There areapproximately 42 employees in both departments.85 N. L. R. B., No. 14.99857829-50--vol. 85-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe engineering department includes all employees who work withelectronic apparatus, such as the camera control men, cameramen, thecamera switcher, the microphone boom operator, the sound engineer,the transmitter men, the projectionist, and- the set lighting men.Theseemployees are all under the supervision of the chief engineer. The pro-gram department is under the supervision of the program director.It includes those employees who design, construct, and paint stage sets,stage managers, property men, and the make-up artist.The record shows that all of the employees in both departmentswork together in a close-knit group to produce and put on the air atelevision broadcast.There are only 4 employees in the entire groupof 42 whose presence is not, at some time or other, required in thestudio or in the control room during telecasting.While a broadcastis actually on the air, all of the employees involved in the productionof that particular broadcast are under the direction of the producer.It is therefore clear that a single, 2-department unit sought by thePetitioner could be appropriate.On the other hand, each department separately forms an identifiable,cohesive group.Thus, the employees in the engineering departmentare either skilled electronics technicians, or work entirely with elec-tronic apparatus, whereas the employees in the program departmentperform work usually performed by persons holding similar jobs inlegitimate theaters and in motion picture studios.Program depart-ment employees need have no knowledge of electronic engineering and,as pointed out above, they are under the separate supervision of theprogram director. In these circumstances, we believe that the pro-gram department employees and the engineering department employ-ees may, if they so desire, also constitute separate appropriate units.The Intervenor would include in, and the Petitioner exclude from,the proposed program department unit, the projectionist and the setlighting electricianswho are under the supervision of the chiefengineer.Theprojectionistoperates the film projector when a motion pictureisbeing televised.The projector used. in television is a standardmotion picture projector which has been adjusted for television broad-casting so as to expose three frames, or pictures, simultaneously, andat a rate faster than the usual rate of projection of a motion picturefilm.The projectionist feeds the film into the projector, which takesvery little of his time.He spends most of his working time watchingthe oscilloscope, an electronic device which tells him what electronicadjustments must be made in order to project the clearest, best-bal-anced picture into the television camera, and making those adjust- KMTR RADIO CORPORATION (KLAC-TV)101ments.As indicated above, the projectionist is part of the engineeringdepartment and is supervised by the chief engineer.Theset lighting electriciansare also part of the engineering depart-ment, and work under the supervision of the chief engineer.Theyneed not know much about electronics, but they must know the lan-guage of electronics as they take all their orders in those terms fromthe production director in the control room.They must also knowlighting, not only as an artistic medium, as stage and motion pictureset lighting men know it, but also as television camera control menknow it, as a matter of intensity, the limitations of which are set bythe limitations of the sensitive photo-cathode tube in the televisioncamera.As it appears that in this case the projectionist and the set light-ing electricians are, part of the engineering department and work inclose association. with the other members of that department, we shallfollow the Employer's administrative arrangements and include themin that voting group.We shall direct separate elections in the following voting groups,excluding from each all office and clerical employees, professional em-ployees, guards, and supervisors as defined in the Act :(1)All employees in the engineering department of the Employer'stelevision broadcasting station in Los Angeles, California, and thetransmitter station on Mt.Wilson, including the projectionist andthe set lighting electricians.(2)All employees in the program department of the Employer'stelevision broadcasting station in Los Angeles, California, includingset designers, set decorators, scenic artists, sign painters, show cardartists, stage carpenter, set erectors, property men, prop makers, stagemanagers, and the make-up artist, but excluding the projectionist andthe set lighting electricians.However, we shall make no final unit determination at this time, butshall be guided in part by the desires of the employees as expressed inthe elections hereinafter directed. If a majority of the employees ineach group vote for the Petitioner, they will be taken, in this case, tohave expressed their desire to constitute a single appropriate unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region, and 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject to Sections 203.61 and 203.62 of National LaborRelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting groups described in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because theywere illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine :1.Whether or not the employees in voting group (1) desire to berepresented, for purposes of collective bargaining, by Broadcast, Tele-vision,Recording Engineers, Local Union 45 of the InternationalBrotherhood of Electrical Workers (AFL) ; and2.Whether the employees in voting group (2) desire to be repre-sented, for purposes of collective bargaining, by International Al-liance of Theatrical Stage Employees and Moving Picture Operators,or by Broadcast, Television, Recording Engineers, Local Union 45of the International Brotherhood of Electrical Workers (AFL), orby neither.MEMBERGRAYtook no part in the consideration of the aboveDecision and Directionof Elections.